Exhibit 10.1

 

FIRST AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 2

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 2 (this
“Amendment”) is made and entered into as of June 16, 2015 by and between HPT TA
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA PROPERTIES
LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 2, dated as of June 9, 2015 (the “Lease”), pursuant to which
Landlord leases to Tenant and Tenant leases from Landlord certain land and
improvements, all as set forth in the Lease; and

 

WHEREAS, pursuant to the Lease, HPT TA Properties Trust leases to Tenant certain
land having an address at 100 N. Carter Road, Ashland, Virginia 23005, as
further described on Exhibit A-36 to the Lease (the “Ashland Land”);

 

WHEREAS, as of the date of this Amendment, HPT TA Properties Trust has acquired
from Tenant the buildings and improvements which Tenant owned on the Ashland
Land (collectively, the “Ashland Improvements”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease to include the Ashland
Improvements as part of the Leased Improvements (as defined in the Lease);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                    Capitalized Terms.  Capitalized terms used
and not otherwise defined in this Amendment shall have the meanings given such
terms in the Lease.

 

2.                                    Ashland Improvements.  Landlord and Tenant
hereby confirm that the Leased Improvements include the Ashland Improvements.

 

3.                                    Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is hereby deleted in its entirety
and replaced with the following:

 

“Minimum Rent” shall mean Forty-One Million Seven Hundred Seventy-Three Thousand
Eighty-One Dollars ($41,773,081), subject to adjustment as provided in
Section 3.1.1(b).

 

4.                                    Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and all other terms remain in full force
and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability company (the
“Guarantor”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantor hereby confirms that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment, and said Guarantor hereby reaffirms the Guaranty.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to 1st Amendment to Lease No. 2]

 

--------------------------------------------------------------------------------